Citation Nr: 9909265	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-07 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder of the 
neck and spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from January 1966 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of September 1993, August 
1994 and August 1995 by the Department of Veterans Affairs 
(VA) Muskogee, Oklahoma, Regional Office (RO).  In the 
decisions, the RO determined that the veteran had not 
presented new and material evidence to reopen a claim for 
service connection for a disorder of the neck and spine.  

Although the RO indicated that the decision which gave rise 
to the current appeal was the August 1995 decision, the Board 
concludes that the current appeal actually arose from the 
September 1993 decision.  In this regard, the Board notes 
that the RO did not mail notification of the September 1993 
decision to the veteran until November 1993.  In November 
1994, within one year of this notification, the veteran 
submitted a written statement to a United States Senator 
requesting that his claim be referred to the United States 
Court of Appeals for Veterans Claims (formerly known as the 
Court of Veterans Appeals).  The Board concludes that this 
correspondence from the veteran may be interpreted as a 
timely notice of disagreement with the September 1993 
decision.  Therefore, the Board will treat that decision as 
having given rise to the current appeal.


FINDINGS OF FACT

1.  The RO denied service connection for a disorder of the 
neck and spine in a decision of August 1993, and the veteran 
did not perfect an appeal.  

2.  The additional evidence presented since August 1993 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The decision of August 1993 which denied service 
connection for a disorder of the neck and spine is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1998).

2.  The additional evidence presented since August 1993 is 
not new and material, and the claim for service connection 
for a disorder of the neck and spine has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The veteran contends that the RO made a mistake by failing to 
reopen and allow his claim for service connection for a neck 
and spine disorder.  He asserts that he injured his back and 
neck in service at the same time that he sustained a service-
connected head wound.  The Board notes that the veteran has 
previously established service connection for post-traumatic 
stress disorder with psychoneurosis, anxiety with conversion 
symptoms of tinnitus and headaches, rated as 50 percent 
disabling; scars of the left and right forehead, rated as 
noncompensably disabling; a scar of the left scapular area, 
rated as noncompensably disabling; and postoperative 
hemorrhoids, also rated as noncompensably disabling.

The Board notes that the veteran's claim for service 
connection for a disorder of the spine and neck was 
previously considered and denied on several occasions.  In a 
decision of May 1992, the RO denied service connection for a 
disability of the entire spine (cervical, thoracic, and 
lumbar).  The denial was confirmed by a hearing officer in 
September 1992.  The veteran perfected an appeal, but the 
denial of the claim was confirmed by the Board in a decision 
of August 1993.  Subsequently, the RO again denied service 
connection for a spine and neck disorder in a decision of 
August 1993, and the veteran did not perfect an appeal.  

The evidence which was of record at that time of the prior 
denials included the veteran's service medical records.  A 
service medical record entry dated in April 1967 shows that 
the veteran was seen for a low back strain and placed on 
light duty.  A service medical record dated in June 1967 
shows that the veteran complained of having pain in the right 
leg and low back.  He had an intermittent history of pain for 
short intervals for a year, and had pain and numbness for 12 
hours.  It was noted that he had been lifting weights the day 
before.  The diagnosis was questionable muscle strain.  
Medications were prescribed, and he was instructed to return 
as needed.  

The service medical records do not reflect any additional 
treatment for those low back complaints.  Service medical 
records dated in November 1967 show that the veteran 
sustained a wound to the head, but do not contain any 
references to the back or neck.  The report of a medical 
examination conducted in January 1970 for the purpose of his 
separation from service shows that clinical evaluation of the 
spine was normal.  

Also of record at the time of the prior denials was the 
veteran's original claim for disability compensation which he 
submitted in April 1970.  The claim form did not include any 
mention of problems regarding the back or neck.  

The previously considered evidence also included several 
reports of examinations conducted by the VA.  The report of 
an examination conducted in May 1970 shows that the veteran 
reported a history of a head wound, but no history of an 
injury to the neck or back was noted.  On examination, the 
back was normal on confrontation, there was normal mobility, 
and examination was completely negative except for a 
complaint of some discomfort along the medial border of the 
left scapula.  The report did not contain any indication that 
this finding was related to service.

Also of record was a claim submitted by the veteran in 
October 1970 for disability compensation for a disorder of 
the knees, but again he did not claim compensation for a 
disorder of the neck or back.  The report of an examination 
conducted by the VA in February 1971 shows that the only 
complaints and findings at that time pertained to the knees.  

The report of an examination conducted by the VA in June 1972 
reflects that the veteran's primary complaints pertained to 
tension headaches, tinnitus, and knee problems.  On physical 
examination, it was noted that his neck was not remarkable.  
On neurological examination, motor function and sensory 
modalities were intact throughout the body.  Deep tendon 
reflexes were active and equal bilaterally, and no 
pathological reflexes were present.  The diagnoses did not 
include a disorder of the neck or back.  A psychiatric 
examination conducted at that time shows that the veteran's 
complaints included a complaint of his leg going to sleep.  
There is no mention, however, of back or neck problems.  A VA 
examination report dated in July 1975 was also negative for 
disorders of the neck and back.  

The previously considered evidence also included VA 
outpatient medical treatment records.  The earliest post-
service treatment record containing a complaint pertaining to 
the spine is a VA record dated in September 1977 which 
reflects that the veteran requested pain medication for 
shoulder, arm, and back pain.  That record shows that the 
veteran had been off of work for a week, however, it contains 
no indication that the pain was related to service.  A VA 
neuropsychiatric examination report dated in September 1977 
also shows that the veteran reported that his neck, back and 
shoulders hurt.  

A VA medical record dated in April 1991 shows that the 
veteran reported complaints of having back pain and right leg 
pain for several years.  He said that he could not recall any 
specific injury, but said that he was involved in a mine 
accident in service.  

The report of a mental examination conducted by the VA in 
February 1992 shows that the veteran reported complaints of 
having difficulties with his back and sciatic nerve, and that 
the veteran said that he thought that his complaints related 
to the shock from an explosion in service when a tank ran 
over a mine.  

A letter dated in March 1992 from John Ellis, M.D., to an 
attorney shows that he examined the veteran.  The letter 
shows that the veteran gave a history of having been knocked 
unconscious in November 1967 when a tank he was in hit a 
mine.  He said that he could remember leaving his body and 
looking at his body and feeling a sense of peace.  He had 32 
stitches on the right side of his head and 8 across the left 
eyebrow.  He said that he gradually developed pain in his 
neck with tingling down his left arm.  He also reported that 
he began developing pain in his back and down his right leg.  
The veteran further reported that in April 1991 his wife's 
car overheated and as he was trying to work on the car his 
back became much worse and he began having pain in the right 
leg and down his left arm.  Following examination, the 
diagnoses included musculoskeletal pain with fibromyalgia and 
left brachial plexus impairment, and muscle skeletal pain 
with right sciatic nerve strain and lumbosacral plexus 
impairment or spondylosis with spinal nerve root impingement.  
The examiner stated that it was his opinion that the veteran 
had real pain in his neck, shoulders, left arm, back, and 
right leg, and that as a result of the injury of fixing the 
car in April 1991, he had reinjured the neck, left shoulder, 
back and right hip.  

Finally, the previously considered evidence also included 
testimony given by the veteran during hearings held in July 
1992 and May 1993.  The testimony was to the effect that the 
veteran sustained injuries to his neck and back when a tank 
he was riding on was blown up.  The veteran also submitted 
photographs of the damaged tank that he was riding on.   

In the rating decision of August 1993, the RO concluded that 
service connection for a disorder affecting the cervical, 
thoracic and lumbar spine must be denied as the available 
medical evidence did not show that such a disorder had been 
incurred in or aggravated by military service.  The veteran 
was notified of that decision and his appellate rights by 
letter dated in September 1993, but he did not perfect an 
appeal.  

In order to reopen a claim which was denied previously, a 
claimant must present new and material evidence.  See 38 
U.S.C.A. § 5108 (West 1991).  "New and material evidence" 
means evidence not previously submitted to the agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1998).

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998); Fossie v. West, 12 
Vet. App. 1 (1998).  If no new and material evidence is 
presented to reopen the claim, the prior denial remains 
final.  See 38 U.S.C.A. § 7105 (West 1991).

When determining whether new and material evidence has been 
presented to reopen a claim, the VA considers the evidence 
presented since the most recent decision in which the claim 
was denied on any basis.  In the present case, the most 
recent decision which denied the veteran's claim on any basis 
was the August 1993 decision.

The additional evidence which has been presented since August 
1993 includes additional post service medical treatment 
records reflecting treatment for back pain.  Significantly, 
however, none of the records show that the back disorder 
treated after service is related to the complaints noted many 
years earlier in service.  The Board has noted that some of 
the treatment records, such as a VA treatment record dated in 
July 1992, show that the veteran gave a history of having 
sustained spine injuries in service.  The fact that the 
veteran's own account of the etiology of his disability was 
recorded in his medical records is not sufficient to support 
the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 (1995), 
the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

Thus, the additional post-service medical treatment records 
which have been presented do not provide any support for the 
claim for service connection for a back and neck disorder. 

The report of an examination of the veteran's spine conducted 
by the VA in April 1994 shows that the veteran reported a 
history of developing neck and back pain after sustaining a 
head injury in service.  The examiner reviewed the veteran's 
claims file including his service medical records, and 
reviewed the veteran's VA hospital records.  The examiner 
noted that the service medical records reflected that there 
was no history of treatment for any type of back injury at 
the time the veteran sustained a head injury in service or 
after that time.  The examiner concluded that:

Therefore, on the basis of my review of 
the veteran's military medical records, 
his C-file and his hospital file, in my 
opinion I do not find any etiological 
relationship between his head injury in 
November 1967 and his claim for 
disability of the entire spine, legs, 
feet, [and] hips.  

The report of an examination of the veteran's muscles 
conducted by the VA in March 1997 shows that the examiner 
concluded that, although the veteran was claiming muscle 
problems secondary to a psychoneurosis anxiety, in the 
examiner's opinion the veteran did not have any significant 
muscle disease or muscle problems and his symptoms of 
cramping as given in his history were not etiologically 
related to psychoneurosis.  Thus, the additional VA 
examinations do not provide any support for the veteran's 
claim.

The Board notes that the veteran's own statements in which he 
relates his current spine problems to service are cumulative 
with respect to the previously considered evidence.  The 
Board further notes that the veteran is not qualified to give 
a medical opinion as to the etiology of the current symptoms.  
The Court has held that lay persons, such as the veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992). 

Thus, although several new items of evidence have been 
presented since the prior denial, the evidence is not 
material as it does not demonstrate that any post service 
back or neck disorder is related to service.  In light of the 
lack of medical evidence providing a link between any current 
back or neck disorder and the veteran's period of service, 
the Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For this reason, the Board 
concludes that the additional evidence presented since August 
1993 is not new and material, and the claim for service 
connection for a back disorder has not been reopened.  
Accordingly, the decision of August 1993 which denied service 
connection for a spine and neck disorder remains final.



ORDER

New and material evidence not having been presented to reopen 
a claim for service connection for a spine and neck disorder, 
the benefit sought on appeal is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


